COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 HIFLY TRANSPORT, LLC,                                            No. 08-19-00202-CV
                                                 §
                              Appellant,                               Appeal from the
                                                 §
 v.                                                                143rd District Court
                                                 §
 P-2 CONSTRUCTION, INC.,                                        of Reeves County, Texas
                                                 §
                               Appellee.                        (TC# 18-06-22480-CVR)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the Appellant’s unopposed motion to dismiss the

appeal and concludes the motion should be granted and the appeal should be dismissed. We

therefore dismiss the appeal. We further order costs of the appeal are taxed against the party

incurring same, and this decision be certified below for observance.

       IT IS SO ORDERED THIS 14TH DAY OF AUGUST, 2019.


                                             GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.